AO 440 (Rev. 06/12) Summons in   a   Civil Action


                                         UNrrBp SrerBs Dlsrrucr CoURT
                                                                  for the

                                                       Eastem District of Tennessee


    ASHTON HUGHES, JOSHUA VANDUSEN,                                 )
  SHANNON HELMERS, and CHARLES DODSON                               )
                                                                    )
                                                                    )
                          Plaintiî(s)                               )
                                                                    )       Civil Action No.   4:19-cv-00028-CLC-SKL
                                                                    )
        DENISE JACKSON and RVSHARE, LLC                             )
                                                                    )
                                                                    )
                                                                    )
                         Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and addressl       Geico General lnsurance Company
                                           c/o Tennessee Commissioner of lnsurance
                                           5260 Western Avenue
                                           Chevy Chase, MD 20815-3799




          A lawsuit has been filed against you.

         Within 2l days after service of this summons on you (not counting the day you received it)     or 60 days if you
                                                                                                               -
are the United States or a United States agency, or an offrcer or employee of the United States described in Fed. R. Civ.
P.12 (a)(2) or (3)    you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                     -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attomey,
whose name and address are: Philip N. Elbert, Esq.
                                           NEAL & HARWELL, PLC
                                           1201 Demonbreun Street, Suite 1000
                                           Nashville, TN 37203
                                           615-244-1713


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk




  Case 4:19-cv-00028-CLC-SKL Document 17 Filed 06/06/19 Page 1 of 2 PageID #: 66
AO 440 (Rev. 06/12) Summons in   a   Civil Action   (Page 2)


 Civil Action No.

                                                       PROOF OF SERVICE
                        (Thß sectíon should not befiIed wìth the court unless requíred by Fed. R. Cív. P. a                   @

          This summons for           (name of individual and title, if any)

 was received by me on (date)


          D    I personally served the summons on the individual at (place)
                                                                                           on (date)                              ;or

          O I left      the summons at the individual's residence or usual place of abodewilh                     (name)

                                                                            , a person of suitable age and discretion who resides there,
          on   (date)                                    , and mailed a copy to the individual's last known address; or

          Û    I served the summons on               (name of índividual)                                                                 , who is
           designated by law to accept service ofprocess on behalfof (name oforganization)

                                                                                           on (date)                              ;or

          û    I returned the summons unexecuted because                                                                                       ;or

          0    Other þpecify):




          My fees are $                                  for travel and $                       for services, for a total   of$         0.00


          I declare under penalty of perjury that this information is true.



 Date:
                                                                                                       Server's sígnature



                                                                                                   Printed name and title




                                                                                                       Semer's address


 Additional information regarding attempted service, etc:




   Case 4:19-cv-00028-CLC-SKL Document 17 Filed 06/06/19 Page 2 of 2 PageID #: 67
